DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending in this application.
Claims 1, 8 and 15 have been amended by Applicant.

Response to Arguments
Regarding Rejections Under 35 USC § 103:  Applicant’s arguments with respect to claim 1 have been considered but are moot due to amended claim 1 necessitate new grounds of rejection (including  independent claims 8 and 15 which have been similarly amended).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew (US 20150210280 A1) in view of Beller (US 20210055733 A1).
Regarding Claim 1, Agnew teaches method of operating an autonomous driving vehicle (ADV) (Agnew, [0017] “The automatic braking system…may be used to brake the vehicle…during autonomous and semi-autonomous vehicle operations”), the method comprising: determining a confidence score for an obstacle (Agnew, [0026] “determine a confidence that the collision will occur (calculate a corresponding collision confidence value” Examiner interprets “confidence value” as score), in response to detecting the obstacle based on sensor data obtained from one or more sensors (Agnew, [0034] “In addition to the camera…the collision avoidance system…may use other systems and sensors to assist in identifying objects…Such systems and sensors may include, but are not limited to: proximity sensors…LIDAR, RADAR, ultrasound, GPS…radio sensors, etc.” Examiner interprets “objects” as reading on obstacles), the confidence score representing a confidence level concerning certainty of the obstacle (Agnew, [0036] “confidence number based upon the probability of collision with the object”); generating a driving decision for the ADV based on a prediction of potential movement of the obstacle (Agnew, [0026] “The controller…executes an algorithm based on the predictive models of the vehicle path…and the object path…and calculate the optimal braking response for the most relevant collision, given the collision weight and time at which it will occur”); in response to determining that the confidence score is below a predetermined confidence threshold (Agnew, Fig 4 shows the confidence score (value) below a predetermined confidence threshold, [0030] “detected collisions with a low confidence value such as is shown by line 68”), delaying executing the driving decision for a period of time (Agnew, [0030] “For detected collisions with a low confidence value such as is shown by line 68, the system…waits longer to intervene” Examiner interprets “waits” as delaying); and otherwise planning a path to drive the ADV based on the driving decision without delay (Agnew, [0027] “when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur”).

Agnew does not teach a distance between the ADV and a potential point of contact with the obstacle is greater than a predetermined distance threshold.  However, Beller teaches this limitation (Beller,  [0032] “vehicle computing system determines that the distance buffer value is equal to greater than the distance threshold”; [0209] “An autonomous vehicle … determining a region in an environment through which the autonomous vehicle and an object pass based at least in part on a trajectory of the autonomous vehicle and a trajectory of the object, the region including an area of potential collision between the autonomous vehicle and the agent…a distance buffer value indicating a predicted distance between the autonomous vehicle and the region when the object is located within the region or between the object and the region when the vehicle is located within the region”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a distance between the ADV and a potential point of contact with the obstacle is greater than a predetermined distance threshold as taught by Beller in order to improve “collision prediction and avoidance between a vehicle and agents (e.g., dynamic objects) in an environment” (Beller, [0015]).

Regarding Claim 2, Agnew teaches the method of claim 1, further comprising: determining that the obstacle is a static obstacle based on the sensor data (Agnew, [0037] “the cameras…sensors…and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified as indicated…Classification can include identifying if the object is fixed” Examiner interprets “fixed” as static); determining a current status of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”); and calculating the confidence score based on a current status of the obstacle (Agnew, [0033] “As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking deceleration maneuver and rate may also be changed. The controller…continually generates updated predictive models based on movement of the object…and the vehicle…to enable recalculation of the confidence number over the course of the braking maneuver”).  

Regarding Claim 3, Agnew teaches method of claim 2, wherein the current status of the obstacle comprises one or more of a speed of the obstacle or a type of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”).  

Regarding Claim 4, Agnew teaches the method of claim 1, further comprising: determining that the obstacle is a dynamic obstacle based on the sensor data (Agnew, [0037] “the cameras…sensors…and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified…Classification can include identifying if the object is…moving” Examiner interprets “moving” as dynamic); Atty. Docket No.: 209922.0471.3 (P433) 27predicting a moving trajectory of the obstacle based on moving history of the obstacle (Agnew, Fig 6 Box 86 shows the step of creating “predictive model of object path”, Examiner interprets “path” as trajectory); and calculating the confidence score based on the moving trajectory of the obstacle (Agnew, Fig 6 Box 88 shows the step of “determine collision confidence”).  

Regarding Claim 5, Agnew teaches the method of claim 4, wherein the confidence score is calculated further based on a current status of the obstacle (Agnew, [0033] “As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking deceleration maneuver and rate may also be changed. The controller…continually generates updated predictive models based on movement of the object…and the vehicle…to enable recalculation of the confidence number over the course of the braking maneuver”).  

Regarding Claim 6, Agnew teaches the method of claim 1, wherein the driving decision is a yield decision to slow down the ADV (Agnew, [0019] “automatic braking system…may be actuated to slow…the vehicle”, Fig 6 Box 90 shows the deceleration decision control to slow down the ADV “light brake” )

Regarding Claim 7, Agnew teaches the method of claim 1, wherein the driving decision is a stop decision to stop the ADV (Agnew, [0019] “automatic braking system…may be actuated to….stop the vehicle”, Fig 6 Box 90 shows the deceleration decision control to stop the ADV “hard brake” ).

Regarding Claim 8, Agnew teaches the operations comprising: determining a confidence score for an obstacle (Agnew, [0026] “determine a confidence that the collision will occur (calculate a corresponding collision confidence value)” Examiner interprets “confidence value” as score), in response to detecting the obstacle based on sensor data obtained from one or more sensors (Agnew, [0034] “In addition to the camera…the collision avoidance system…may use other systems and sensors to assist in identifying objects…Such systems and sensors may include, but are not limited to: proximity sensors…LIDAR, RADAR, ultrasound, GPS…radio sensors, etc.” Examiner interprets “objects” as reading on obstacles), the confidence score representing a confidence level concerning certainty of the obstacle (Agnew, [0036] “confidence number based upon the probability of collision with the object”); generating a driving decision for the ADV based on a prediction of potential movement of the obstacle (Agnew, [0026] “The controller…executes an algorithm based on the predictive models of the vehicle path…and the object path…and calculate the optimal braking response for the most relevant collision, given the collision weight and time at which it will occur”); in response to determining that the confidence score is below a predetermined confidence threshold (Agnew, Fig 4 shows the confidence score (value) below a predetermined confidence threshold, [0030] “detected collisions with a low confidence value such as is shown by line 68”), delaying executing the driving decision for a period of time (Agnew, [0030] “For detected collisions with a low confidence value such as is shown by line 68, the system…waits longer to intervene” Examiner interprets “waits” as delaying); and otherwise planning a path to drive the ADV based on the driving decision without delay (Agnew, [0027] “when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur”). 

Agnew does not teach non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) and the obstacle is greater than a predetermined distance threshold. However, Beller teaches these limitations.

Beller teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) (Beller, [0209] “An autonomous vehicle comprising: one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations”) and a potential point of contact with the obstacle is greater than a predetermined distance threshold (Beller,  [0032] “vehicle computing system determines that the distance buffer value is equal to greater than the distance threshold”; [0209] “An autonomous vehicle … determining a region in an environment through which the autonomous vehicle and an object pass based at least in part on a trajectory of the autonomous vehicle and a trajectory of the object, the region including an area of potential collision between the autonomous vehicle and the agent…a distance buffer value indicating a predicted distance between the autonomous vehicle and the region when the object is located within the region or between the object and the region when the vehicle is located within the region”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium and distance between the ADV and a potential point of contact with the obstacle is greater than a predetermined distance threshold as taught by Beller in order to provide “ information about an 
Regarding Claim 9, Agnew teaches wherein the operations further comprise:  Atty. Docket No.: 209922.0471.3 (P433) 28determining that the obstacle is a static obstacle based on the sensor data (Agnew, [0037] “the cameras…sensors…and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified as indicated…Classification can include identifying if the object is fixed” Examiner interprets “fixed” as static); determining a current status of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”); and calculating the confidence score based on a current status of the obstacle (Agnew, [0033] “As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking deceleration maneuver and rate may also be changed. The controller…continually generates updated predictive models based on movement of the object…and the vehicle…to enable recalculation of the confidence number over the course of the braking maneuver”).   Agnew does not teach the machine-readable medium of claim 8. However, Beller teaches this limitation (Beller, [0209] “An autonomous vehicle comprising: one or more processors; and one or more computer-readable media storing instructions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as taught by Beller in order to provide “information about an environment…detect objects in an environment, and/or generate routes and/or trajectories to navigate within an environment” (Beller, [0130]).
Regarding Claim 10, Agnew teaches wherein the current status of the obstacle comprises one or more of a speed of the obstacle or a type of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”).  Agnew does not teach the machine-readable medium of claim 10. However, Beller teaches this limitation (Beller, [0209] “An autonomous vehicle comprising: one or more processors; and one or more computer-readable media storing instructions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as taught by Beller in order to provide “information about an environment…detect objects in an environment, and/or generate routes and/or trajectories to navigate within an environment” (Beller, [0130]).
Regarding Claim 11, Agnew teaches wherein the operations further comprise: determining that the obstacle is a dynamic obstacle based on the sensor data (Agnew, [0037] “the cameras…sensors…and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified…Classification can include identifying if the object is…moving” Examiner interprets “moving” as dynamic); predicting a moving trajectory of the obstacle based on moving history of the obstacle (Agnew, Fig 6 Box 86 shows the step of creating “predictive model of object path”, Examiner interprets “path” as trajectory); and calculating the confidence score based on the moving trajectory of the obstacle (Agnew, Fig 6 Box 88 shows the step of “determine collision confidence”).  Agnew does not teach the machine-readable medium of claim 8. However Beller teaches this limitation (Beller, [0209] “An autonomous vehicle comprising: one or more processors; and one or more computer-readable media storing instructions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as taught by Beller in order to provide “information about an environment…detect objects in an environment, and/or generate routes and/or trajectories to navigate within an environment” (Beller, [0130]).
Regarding Claim 12, Agnew teaches wherein the confidence score is calculated further based on a current status of the obstacle (Agnew, [0033] “As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking deceleration maneuver and rate may also be changed. The controller…continually generates updated predictive models based on movement of the object…and the vehicle…to enable recalculation of the confidence number over the course of the braking maneuver”).  Agnew does not teach the machine-readable medium of claim 11. However Beller teaches this limitation (Beller, [0209] “An autonomous vehicle comprising: one or more processors; and one or more computer-readable media storing instructions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as taught by Beller in order to provide “information about an environment…detect objects in an environment, and/or generate routes and/or trajectories to navigate within an environment” (Beller, [0130]).
Regarding Claim 13, Agnew teaches wherein the driving decision is a yield decision to slow down the ADV (Agnew, [0019] “automatic braking system…may be actuated to slow…the vehicle”, Fig 6 Box 90 shows the deceleration decision control to slow down the ADV “light brake” ).  Agnew does not teach the machine-readable medium of claim 8. However Beller teaches this limitation (Beller, [0209] “An autonomous vehicle comprising: one or more processors; and one or more computer-readable media storing instructions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as taught by Beller in order to provide “information about an environment…detect objects in an environment, and/or generate routes and/or trajectories to navigate within an environment” (Beller, [0130]).
Regarding Claim 14, Agnew teaches wherein the driving decision is a stop decision to stop the ADV (Agnew, [0019] “automatic braking system…may be actuated to….stop the vehicle”, Fig 6 Box 90 shows the deceleration decision control to stop the ADV “hard brake” ).  Agnew does not teach the machine-readable medium of claim 8. However Beller teaches this limitation (Beller, [0209] “An autonomous vehicle comprising: one or more processors; and one or more computer-readable media storing instructions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as taught by Beller in order to provide “information about an environment…detect objects in an environment, and/or generate routes and/or trajectories to navigate within an environment” (Beller, [0130]).
Regarding Claim 15, Agnew teaches the operations including Atty. Docket No.: 209922.0471.3 (P433) 29determining a confidence score for an obstacle (Agnew, [0026] “determine a confidence that the collision will occur (calculate a corresponding collision confidence value)”), in response to detecting the obstacle based on sensor data obtained from one or more sensors (Agnew, [0034] “In addition to the camera…the collision avoidance system…may use other systems and sensors to assist in identifying objects…Such systems and sensors may include, but are not limited to: proximity sensors…LIDAR, RADAR, ultrasound, GPS…radio sensors, etc.” Examiner interprets “objects” as reading on obstacles), the confidence score representing a confidence level concerning certainty of the obstacle (Agnew, [0036] “confidence number based upon the probability of collision with the object”), generating a driving decision for the ADV based on a prediction of potential movement of the obstacle (Agnew, [0026] “The controller…executes an algorithm based on the predictive models of the vehicle path…and the object path…and calculate the optimal braking response for the most relevant collision, given the collision weight and time at which it will occur”), in response to determining that the confidence score is below a predetermined confidence threshold (Agnew, Fig 4 shows the confidence score (value) below a predetermined confidence threshold, [0030] “detected collisions with a low confidence value such as is shown by line 68”), delaying executing the driving decision for a period of time (Agnew, [0030] “For detected collisions with a low confidence value such as is shown by line 68, the system…waits longer to intervene” Examiner interprets “waits” as delaying), and otherwise planning a path to drive the ADV based on the driving decision without delay (Agnew, [0027] “when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur”).
Agnew does not teach a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle and a potential point of contact with the obstacle is greater than a predetermined distance threshold.  However, Beller teaches these limitations.  

Beller teaches a data processing system (Beller, [0020] “vehicle computing system”), comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle.  (Beller, [0209] “An autonomous vehicle comprising: one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations”) and a potential point of contact with the obstacle is greater than a predetermined distance threshold (Beller,  [0032] “vehicle computing system determines that the distance buffer value is equal to greater than the distance threshold”; [0209] “An autonomous vehicle … determining a region in an environment through which the autonomous vehicle and an object pass based at least in part on a trajectory of the autonomous vehicle and a trajectory of the object, the region including an area of potential collision between the autonomous vehicle and the agent…a distance buffer value indicating a predicted distance between the autonomous vehicle and the region when the object is located within the region or between the object and the region when the vehicle is located within the region”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a data processing system and a non-transitory machine-readable medium and distance between the ADV and a potential point of contact with the obstacle is greater than a predetermined distance threshold as taught by Beller in order to provide “ information about an environment…detect objects in an environment, and/or generate routes and/or trajectories to navigate within an environment” (Beller, [0130]) and to improve “collision prediction and avoidance between a vehicle and agents (e.g., dynamic objects) in an environment” (Beller, [0015]).
Regarding Claim 16, Agnew teaches the system of claim 15, wherein the operations further comprise: determining that the obstacle is a static obstacle based on the sensor data (Agnew, [0037] “the cameras…sensors…and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified…Classification can include identifying if the object is fixed” Examiner interprets “fixed” as static); determining a current status of the obstacle; and calculating the confidence score based on a current status of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”).
Regarding Claim 17, Agnew teaches system of claim 16, wherein the current status of the obstacle comprises one or more of a speed of the obstacle or a type of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”).  
Regarding Claim 18, Agnew teaches the system of claim 15, wherein the operations further comprise: determining that the obstacle is a dynamic obstacle based on the sensor data ([0037] “the cameras…sensors 36 and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified…Classification can include identifying if the object is fixed or moving”); predicting a moving trajectory of the obstacle based on moving history of the obstacle (Agnew, Fig 6 Box 86 shows the step of creating “predictive model of object path”, Examiner interprets “path” as trajectory); and calculating the confidence score based on the moving trajectory of the obstacle (Agnew, Fig 6 Box 88 shows the step of “determine collision confidence”).  
Regarding Claim 19, Agnew teaches system of claim 18, wherein the confidence score is calculated further based on a current status of the obstacle (Agnew, [0033] “As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking deceleration maneuver and rate may also be changed. The controller…continually generates updated predictive models based on movement of the object…and the vehicle…to enable recalculation of the confidence number over the course of the braking maneuver”).
Regarding Claim 20, Agnew teaches the system of claim 15, wherein the driving decision is a yield decision to slow down the ADV (Agnew, [0019] “automatic braking system…may be actuated to slow…the vehicle”, Fig 6 Box 90 shows the deceleration decision control to slow down the ADV “light brake” )
Regarding Claim 21, Agnew teaches system of claim 15, wherein the driving decision is a stop decision to stop the ADV (Agnew, [0019] “automatic braking system…may be actuated to….stop the vehicle”, Fig 6 Box 90 shows the deceleration decision control to stop the ADV “hard brake” ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebrahimi Afrouzi et al. (US 20210089040 A1) discloses a confidence level concerning uncertainty of an object (Ebrahimi Afrouzi, [0539] “determining that there is a high probability of a dynamic obstacle”, [0546] “confidence of a decision”).
Zeng et al. (US 20170057474 A1) discloses an object classifier (Zeng, [0018] “object detection device…will be used to sense objects both stationary and dynamic; however, the determination of whether the objects are stationary or dynamic is determined by the classifier”).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662